Mr. Justice Day
delivered the opinion of the Court.
Plaintiff in error sought to have the defendant in error cited by the trial court for civil contempt because *534of his failure to respond to process issued in ancillary-proceedings in aid of execution on default judgment. When the defendant in error failed to appear and show cause why he should not be adjudged in contempt a bench warrant was issued for his arrest, and he was brought into court on the warrant. At the close of the hearing the following minute order appears in the record filed in this court on writ of error:
“Now on this day in open court comes said plaintiff by Dwight D. Murphey, Esq., and said defendant appeared on Bench Warrant and testimony was taken.
“And thereupon, it is the Order of the Court that all Bench Warrants be stricken and said defendant, Edwin L. Cram, be released from custody.”
The foregoing does not constitute a final judgment and no other entry appears of record in connection with the court’s disposition of the matters sought to be reviewed. This being the state of the record, there is no final judgment to which writ of error will lie.
The writ of error is dismissed.
Mr. Justice McWilliams not participating.